Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric L. Schlevensky. (Reg # 65552) on 02/18/2021.

The application has been amended as follows: 

Claim 19. (Currently Amended) A system for capturing, transmitting, and displaying a video, the system comprising: 
a camera comprising:
a lens, 
an image capture element, 
a processor, and 
a memory communicably coupled to the processor and storing: 

Page 7 of 12a video processing module including instructions that, when executed by the processor, cause the processor to: 
acquire a first image having a first resolution from the video capture module,
convey the first image with a second resolution, 
receive a cropping parameter, 
acquire a second image with a third resolution from the video capture module, and 
convey the second image having the second resolution, and 
a communication module including instructions that when executed by the processor cause the processor to:
transmit a plurality of conveyed images from the video processing module,
transmit a marker associated with the second image when transmitting the second image, and 
receive the cropping parameter; and 
a mobile electronic device comprising 
an output apparatus to display a plurality of images, 
an input apparatus to receive a digital zoom input, 
a second processor, and 
a second memory communicably coupled to the second processor and storing: 
a video display module including instructions that when executed by the second processor cause the second processor to display a plurality of images 
a digital zoom module including instructions that when executed by the second processor cause the second processor to receive a digital zoom input, create the cropping parameter based on the digital zoom input, and convey the cropping parameter, and 
a communication module including instructions that when executed by the second processor cause the second processor to receive the plurality of conveyed{01548082.DOC / }U.S. Serial No. 16/390,636 Response to Non-Final Office Action dated September 1, 2020 Page 8 of 12images from the camera, receive the marker from the camera, and to transmit the cropping parameter.

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 12/01/2020 all prior rejections/objections are withdrawn and claims 2, 4-19 and 21-23 are allowed.

	Regarding independent claims 11 and 13, none of the cited arts in combination discloses or suggest at least the “transmitting a marker associated with the second image to the second electronic device” along with other limitations, therefore claims 11 and 13 are allowed. Dependent claims 2, 4-8, 12, 14-18 and 21-23 depends directly or indirectly on claims 11 and 13, therefore they are allowed.

	Regarding independent claim 9, none of the cited arts in combination disclose or suggests at least the “wherein cropping the second image is further based on the third 

Regarding independent claim 19, none of the cited arts in combination discloses or suggests at least the “transmit a marker associated with the second image, a video display module including instructions that when executed by the second processor cause the second processor to display a plurality of images and to snap to the second image when the mobile electronic device receives the marker and a communication module including instructions that when executed by the second processor cause the second processor to receive the plurality of conveyed images from the camera, receive the marker from the camera, and to transmit the cropping parameter”, along with other limitations, therefore claim 19 is allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669